Citation Nr: 1205840	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  10-11 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement for medical services provided at the Lewis County General Hospital from August 23, 2009 through August 25, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Counsel

INTRODUCTION

The Veteran served on active duty from August 1951 to August 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Department of Veterans Affairs (VA) Medical Center (MC).  A Board hearing was requested and scheduled, and the Veteran failed to report for such hearing.

In September 2011, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection has not been awarded for any disability. 

2.  The Veteran reported to the emergency room on August 22, 2009 at the Lewis County General Hospital with complaints of right-sided middle cerebral artery stroke distribution symptoms; it was determined that the Veteran had a middle cerebral artery distribution cerebrovascular accident with nearly complete resolution after tissue plasminogen activator.  

3.  On August 23, 2009, the Veteran's condition was stabilized and he could have been transferred safely to a VA or other Federal facility.  

4.  Attempts to transfer the Veteran to a VA or other Federal facility on or after August 23, 2009 are not documented.  

5.  Services rendered to the Veteran from August 23, 2009 to August 25, 2009 at the Lewis County General Hospital (a non-VA medical facility) were not authorized in advance.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for the cost of medical services provided at the Lewis County General Hospital from August 23, 2009 to August 25, 2009 have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2011); 38 C.F.R. §§ 17.120, 17.1002 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  

In this case, in an October 2011 letter the VAMC advised the Veteran that the evidence needed to substantiate his claim would be evidence tending to show that he was not stable for transfer on August 23, 2009.  The letter also notified the Veteran regarding what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  

In addition, the Board notes that the case was remanded in September 2011 to obtain relevant VA treatment records from August 2009 and provide the Veteran with proper VCAA notification.  Treatment records from August 2009 from the VA Healthcare Network Upstate New York were associated with the claims file.  VCAA notification was provided as described above.  Accordingly, the requirements of the remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran was an active participant in the claims process by submitting argument and evidence.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Veteran requests reimbursement for medical services provided at the Lewis County General Hospital from August 23, 2009 to August 25, 2009.  Reimbursement for services from August 22, 2009 to August 23, 2009 has already been approved.  Essentially, the Veteran asserts that he was not stabilized enough for transfer to a VAMC until some point later than August 23, 2009.  

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.54 (2011); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.  

VA is authorized to reimburse veterans for emergency medical treatment by two statutes - 38 U.S.C. § 1725 and 38 U.S.C. § 1728.  The term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary, (A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) until (i) such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if (I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  38 U.S.C.A. § 1725(f)(1); see also 38 U.S.C.A. § 1728(c) (stating that the term "emergency treatment" has the meaning given such term in section 1725(f)(1)).

To be eligible for reimbursement under 38 U.S.C.A. § 1725, a veteran must satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002 (2011).

Payment or reimbursement for emergency treatment may be made only for the period from the beginning of the initial evaluation treatment until such time as the veteran could be safely discharged or transferred to a VA facility or other Federal facility.  38 C.F.R. § 17.1005 (2011).  For purposes of payment or reimbursement under 38 U.S.C. § 1725, VA deems it safe for the Veteran to be transferred once the veteran has become stabilized.  Id.  

For reimbursement under 38 U.S.C.A. § 1728, the Veteran would need to have a service connected disability or be participating in a rehabilitation program and be medically determined to be in need of hospital care or medical services, among other requirements.  38 C.F.R. § 17.120 (2011).  Service connection has not been awarded for any disability.

The Veteran was hospitalized at the Lewis County General Hospital from August 22, 2009 to August 25, 2009.  According to the discharge summary, he reported to the emergency room with complaints of right-sided middle cerebral artery stroke distribution symptoms.  In the emergency room he was given tissue plasminogen activator and had "nearly complete resolution of his symptomatology within the first 12 hours..."  The diagnoses at discharge were cerebrovascular accident right middle cerebral artery, resolved, status post tissue plasminogen activator; hypertension; hyperlipidemia; bipolar disorder; probable atrial fibrillation; and abdominal aortic aneurysm.  

During the Veteran's private hospitalization, on August 22, it was noted that notes and tests sent over from VA were reviewed.  On August 24, a physician noted that he would review medications prescribed for the Veteran with the Veteran's primary care doctor at VA.  On August 25, the same physician noted that he had spoken with the Veteran's attending physician at VA, who agreed with anticoagulation.  

In this case, an emergency clearly existed when the Veteran presented to the emergency room at the Lewis County General Hospital, which is reflected by the fact that the Veteran has been authorized reimbursement from August 22, 2009 through August 23, 2009.  However, reimbursement has been requested for services rendered at the Lewis County General Hospital after that date.  The evidence does not indicate that any prior approval was sought for services at the Lewis County General Hospital and the Veteran has not asserted that such authorization was requested.  As prior authorization was not obtained, the Board must determine if reimbursement can be made based upon 38 U.S.C.A. §§ 1725.  

Reimbursement is only authorized for emergency treatment.  See 38 U.S.C.A. § 1725.  Here, reimbursement cannot be made as the evidence indicates that the Veteran was stable for transfer on August 23, 2009.  See 38 U.S.C.A. § 1725(f)(1) (defining "emergency treatment" as lasting until the veteran can be transferred safely to a VA or other Federal facility and such facility is capable of accepting such transfer, or such facility accepts transfer).  The private physician who treated the Veteran during the hospitalization at issue specifically noted that the Veteran had nearly complete resolution of his symptomatology in the first 12 hours.  

The Board recognizes the argument of the Veteran's representative, that as the Veteran was not transferred from the intensive care unit until August 24, he was not stable for transfer any earlier than that date.  While the Veteran was in the intensive care unit on August 24, this does not mean he was not stable for transfer to a VA facility.  Again, he had nearly complete resolution of his symptomatology in the first 12 hours.  

The Veteran's representative has also noted that the private hospital was in contact with VA during the Veteran's hospitalization.  To the extent that this is an argument that while stable VA knew of the Veteran's condition but did not accept transfer, the Board notes that an emergency exists until such time as the veteran can be transferred safely to a VA or other Federal facility and such facility is capable of accepting such transfer or such time as a VA or other Federal facility accepts such transfer.  However, for an emergency to extend past the time a veteran was stable for transfer there must have been no VA or other Federal facility willing to accept transfer and the non-VA facility must have made and documented reasonable attempts to transfer the veteran to a VA or other Federal facility.  See 38 U.S.C.A. § 1725(f)(1).  In this case, the Lewis County General Hospital did not document any attempts to transfer the Veteran to a VA or other Federal facility.  Treatment notes do document requests and receipt of VA records and consultation with the Veteran's VA physician; however, such communication does not indicate an attempt to transfer the Veteran.  VA treatment records from August 2009 show no attempts to transfer the Veteran to VA care.  Absent any documentary evidence of an attempt by the Lewis County General Hospital to transfer the Veteran to a VA or other Federal facility on or after August 23, 2009, the claim cannot be allowed.  

The Board notes that effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This bill makes various changes to Veteran's mental health care and also addresses other health care related matters.  In pertinent part, the new law amends 38 U.S.C.A. § 1725 and § 1728 to make the payment or reimbursement by VA of private treatment mandatory as opposed to discretionary, if all of the pertinent criteria outlined above are otherwise satisfied.  In this case, on August 23, 2009, the Veteran was stabilized and could have been transferred to a VA facility.  There is no indication of any attempt to transfer the Veteran to a VA facility; thus, the revised statutory provisions do not permit reimbursement.  

Although the Board is sympathetic to the Veteran and his claim, in the absence of authorizing statutory or regulatory authority, the Board may not award payment or reimbursement of the private medical expenses at issue.  See Zimick v. West, 11 Vet. App. 45, 50 (1998) citing Office of Personnel Management v. Richmond, 496 U.S. 414, 424 (1990) (payment of money from the [Federal] Treasury "must be authorized by a statute").  In the absence of evidence to establish that the Veteran meets the criteria for payment or reimbursement of non-VA medical services, on the basis of eligibility under 38 U.S.C.A. §§ 1725, payment or reimbursement of those services is not warranted.  Thus, the Veteran's claim must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to payment or reimbursement for medical services provided at the Lewis County General Hospital from August 23, 2009 through August 25, 2009, is denied.  




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


